DETAILED ACTION
This communication is responsive to the application filed September 27, 2018, and the Response to Restriction Requirement filed November 23, 2020.  Claims 1-20 are currently pending.  Claims 1-14 are under active examination.
Claims 1-11, 13, and 14 are REJECTED for the reasons set forth below.
Claim 12 is OBJECTED TO as depending from a rejected claim, but otherwise contains allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on November 23, 2020 is acknowledged.  Claims 1-14 are under active examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, it is not clear what “molar thiol density” is.  Typically, “molar density” would be moles per unit volume, but paragraph [0109] of the published application implies that “molar thiol density” is actually mole percent.  The examiner invites Applicant to clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Drazba et al. (US 2018/0244854) in view of He et al. (CN 106317898).
The examiner will refer to the machine translation of He, which is attached to this communication.
Regarding claims 1, 7, 9, and 11, Drazba teaches a polymer composition comprising a first component polymerizable by actinic radiation (corresponding to the recited first base component); a photoinitiator; a second component polymerizable by moisture; and a catalyst.  (paras. [0034]-[0039].)
There are two differences between Drazba and the present claims.
First, Drazba is silent as to the viscosity of the polymer composition.  However, viscosity is a measure of how easily the composition may be poured.  A lower viscosity results in a more-easily poured composition, and may be manipulated by, e.g., changing the size of the polymer molecules comprising the composition.  Thus, the viscosity would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time before the effective filing date of the claimed invention would have optimized, by routine experimentation, the viscosity of the composition of Drazba to reach the desired pouring rate, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)
Second, Drazba does not teach the recited first and second components of the first base component.  Rather, Drazba discloses that a polysiloxane with acrylate or methacrylate functional groups are preferred.  (para. [0027].)
He teaches a photocurable silicone elastomer composition containing a mercaptopropylmethylphenylsiloxane (corresponding to the first base component) and a vinylmethylphenylpolysiloxane (corresponding to the second base component).  (paras. [0010]-[0012].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the photocurable silicone elastomer composition in place of the first component of Drazba to avoid the issues of using an acrylate-containing polysiloxane, namely inhibited See He, para. [0004].)
Regarding claim 9 specifically, because the second base component -- vinylmethylphenylpolysiloxane  -- does not contain thiol groups, it necessarily contains less than 1% thiol groups, which satisfies the requirements of the claim.
Regarding claim 11 specifically, He teaches a mercaptopropylmethylphenylsiloxane polymer containing phenyl, mercapto, and methyl groups in the ratio of 27:17:61.  (Ex. 2, paras. [0043]-[0045].)  The –SH groups are therefore present in the amount of 4.6%, which is within the claimed range.

Regarding claim 2, Drazba teaches that a preferred second component is a Pt catalyst-based siloxane system comprising silyl hydride functional groups.  (Ex. 3, para. [0117].)

Regarding claims 3-6, neither Drazba nor He teaches the recited properties.  However, as discussed above, the polymer composition of Drazba, as modified by He, is substantially identical to the claimed polymer composition.  In view of the substantially identical polymer compositions, the polymer composition of Drazba, as modified by He, will possess the claimed properties because substantially identical compositions with substantially identical functional groups should behave the same.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claim 10, neither Drazba nor He teaches the molecular weight of the first or second siloxane polymer.  However, molecular weight is proportional to viscosity (as the molecular weight of a composition increases, the viscosity of the composition likewise increases).  Thus, the molecular weights of the polymers comprising the composition would be considered result effective variables by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed molecular weight cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine See MPEP 2144.05(b).)

Regarding claims 13 and 14, Drazba teaches that the polymer composition further comprises diluents in the amount 1-40 wt.% and filler (solid particles) in the amount of 1-50 wt.%.  (paras. [0034], [0040]-[0041.)  Both of these ranges are within the claimed ranges.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Drazba et al. (US 2018/0244854) in view of He et al. (CN 106317898) as applied to claim 1 above, and further in view of Shepherd et al. (WO 2018/026829).
Regarding claim 8, Drazba in view of He teaches all of the limitations of claim 1.  (See paragraph 15 above, which is incorporated by reference herein.)
The difference between Drazba in view of He and claim 8 is that neither Drazba nor He teaches that the first base component comprises a plurality of first siloxane polymer components and/or a plurality of second siloxane polymer components.  
Shepherd teaches a polymer composition comprising first and second polymer components, one containing a plurality of vinyl groups, the other containing a plurality of thiol groups.  (Abstract.)  Shepherd teaches that the polymer composition can comprise a plurality of one component or the other.  (para. [0062].)  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated additional polymer components containing thiol and/or vinyl groups to form polymer compositions with different mechanical properties.  (See Shepherd, para. [0062].)


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Drazba, as modified by He (discussed above).  Neither reference teaches or fairly suggests a second base component comprising a third siloxane polymer comprising a plurality of silanol groups.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763